Title: From Benjamin Franklin to [V Dulongprey, Coney & fils], 12 June 1777
From: Franklin, Benjamin
To: Dulongprey, V., Coney & fils


Gentlemen
Paris, June 12 [1777]
I receiv’d your Favour of the 6th Inst. per Capt. Burnell, and am much oblig’d by the Civilities you have shown him. The Prize cannot, as you observe, be sold and Delivered in your Port, it being contrary to Treaties, and to Ordinances made in Conformity to those Treaties; But I suppose it may be done in the Road without the Port, or in some convenient Place on the Coast, where the Business may be transacted without much Observation and conducted with Discretion, so as to occasion no Trouble to the Ministers by Applications from the English Ambassador. I say I suppose this may be done, because I understand it has been practiced in many Cases on the Coast of Brittany. But a formal Order from the Minister to permit such a Sale and Delivery in any Port of France, is not to be expected while the Peace continues, and the Treaties consequently in Force. I request therefore the Continuance of your good Offices to Capt. Burnell, and your Assistance in enabling him to dispose of his Prize in the best Manner practicable; and I shall be glad to hear from you, whether you find such Facilities in the Operation, as that we may conveniently order other Prizes to your Address at Cherburg which may be taken by any of our Cruizers hereafter. I have the Honour to be Gentlemen, Your most obedient humble Servant
BF
